
	
		I
		111th CONGRESS
		2d Session
		H. R. 4906
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To reauthorize the Advanced Research Projects
		  Agency—Energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 ARPA–E Reauthorization Act of
			 2010.
		2.ARPA-E
			 amendmentsSection 5012 of the
			 America COMPETES Act (42 U.S.C. 16538) is amended—
			(1)in subsection
			 (c)(2)—
				(A)in subparagraph
			 (A), by inserting and applied after advances in
			 fundamental;
				(B)by striking
			 and at the end of subparagraph (B);
				(C)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
				(D)by adding at the
			 end the following new subparagraph:
					
						(D)promoting the commercial application of
				advanced energy
				technologies.
						;
				(2)in subsection
			 (e)(3), by amending subparagraph (C) to read as follows:
				
					(C)research and development of advanced
				manufacturing process and technologies for the domestic manufacturing of novel
				energy technologies; and
					;
				
			(3)by redesignating
			 subsections (f) through (m) as subsections (g), (h), (i), (j), (l), (m), (n),
			 and (o), respectively;
			(4)by inserting after
			 subsection (e) the following new subsection:
				
					(f)AwardsIn carrying out this section, the Director
				shall initiate and execute awards in the form of grants, contracts, cooperative
				agreements, cash prizes, and other
				transactions.
					;
			(5)in subsection (g),
			 as so redesignated by paragraph (3) of this section—
				(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
				(B)by inserting
			 before paragraph (2), as so redesignated by subparagraph (A) of this paragraph,
			 the following new paragraph:
					
						(1)In
				generalThe Director shall
				establish and maintain within ARPA–E a staff, including legal counsel,
				contracting personnel, and program directors, with sufficient qualifications
				and expertise to enable ARPA–E to carry out its responsibilities under this
				section separate and distinct from the operations of the rest of the
				Department.
						;
				(C)in paragraph (2)(A), as so redesignated by
			 subparagraph (A) of this paragraph, by striking each of;
				(D)in paragraph (2)(B), as so redesignated by
			 subparagraph (A) of this paragraph—
					(i)in
			 clause (iv), by striking , with advice under subsection (j) as
			 appropriate,;
					(ii)by redesignating clauses (v) and (vi) as
			 clauses (vi) and (viii), respectively;
					(iii)by inserting after clause (iv) the
			 following new clause:
						
							(v)identifying innovative cost-sharing
				arrangements for ARPA–E projects, including through use of the authority under
				section 988(b)(3) of the Energy Policy Act of 2005 (42 U.S.C.
				16352(b)(3));
							;
					(iv)in
			 clause (vi), as so redesignated by clause (ii) of this subparagraph, by
			 striking ; and and inserting a semicolon; and
					(v)by inserting after clause (vi), as so
			 redesignated by clause (ii) of this subparagraph, the following new
			 clause:
						
							(vii)identifying mechanisms for commercial
				application of successful energy technology development projects, including
				through establishment of partnerships between awardees and commercial entities;
				and
							;
					(E)in paragraph (2)(C), as so redesignated by
			 subparagraph (A) of this paragraph, by inserting up to after
			 shall be;
				(F)in paragraph (3), as so redesignated by
			 subparagraph (A) of this paragraph, by striking subparagraph (B) and
			 redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively;
				(G)by striking
			 program managers each place it appears and inserting
			 program directors;
				(H)by striking program manager
			 each place it appears and inserting program director; and
				(I)by adding at the
			 end the following new paragraph:
					
						(4)FellowshipsThe
				Director is authorized to select exceptional early career and senior
				scientific, legal, business, and technical personnel to serve as fellows to
				work at ARPA–E for terms not to exceed two years. Responsibilities of fellows
				may include—
							(A)supporting program
				managers in program creation, design, implementation, and management;
							(B)exploring
				technical fields for future ARPA–E program areas;
							(C)assisting the
				Director in the creation of the strategic vision for ARPA–E referred to in
				subsection (h)(2);
							(D)preparing energy
				technology and economic analyses; and
							(E)any other
				appropriate responsibilities identified by the
				Director.
							;
				(6)in subsection
			 (h)(2), as so redesignated by paragraph (3) of this section—
				(A)by striking
			 2008 and inserting 2010; and
				(B)by striking
			 2011 and inserting 2013;
				(7)by amending subsection (j), as so
			 redesignated by paragraph (3) of this section, to read as follows:
				
					(j)Federal
				demonstration of technologiesThe Director shall seek opportunities to
				partner with purchasing and procurement programs of Federal agencies to
				demonstrate energy technologies resulting from activities funded through
				ARPA–E.
					;
			(8)by inserting after
			 such subsection (j) the following new subsection:
				
					(k)EventsThe Director is authorized to convene,
				organize, and sponsor events that further the objectives of ARPA–E, including
				events that assemble awardees, the most promising applicants for ARPA–E
				funding, and a broad range of ARPA–E stakeholders (which may include members of
				relevant scientific research and academic communities, government officials,
				financial institutions, private investors, entrepreneurs, and other private
				entities), for the purposes of—
						(1)demonstrating
				projects of ARPA–E awardees;
						(2)demonstrating
				projects of finalists for ARPA–E awards and other energy technology
				projects;
						(3)facilitating discussion of the commercial
				application of energy technologies developed under ARPA–E and other
				government-sponsored research and development programs; or
						(4)such other
				purposes as the Director considers
				appropriate.
						;
			(9)in subsection (m)(1), as so redesignated by
			 paragraph (3) of this section, by striking 4 years and inserting
			 6 years;
			(10)in section (m)(2)(B), as so redesignated by
			 paragraph (3) of this section, by inserting , and how those lessons may
			 apply to the operation of other programs within the Department of
			 Energy after ARPA-E;
			(11)by amending subsection (o)(2), as so
			 redesignated by paragraph (3) of this section, to read as follows:
				
					(2)Authorization of
				appropriationsSubject to
				paragraph (4), there are authorized to be appropriated to the Director for
				deposit in the Fund, without fiscal year limitation—
						(A)$300,000,000 for
				fiscal year 2011;
						(B)$500,000,000 for
				fiscal year 2012;
						(C)$700,000,000 for
				fiscal year 2013;
						(D)$900,000,000 for
				fiscal year 2014;
						(E)$1,000,000,000 for
				fiscal year 2015; and
						(F)such sums as are
				necessary for each of fiscal years 2016 through
				2020.
						;
				and
			(12)in subsection
			 (o), as so redesignated by paragraph (3) of this section, by—
				(A)striking paragraph
			 (4); and
				(B)redesignated
			 paragraph (5) as paragraph (4).
				
